       Case 1:19-cv-01272-RBW Document 22 Filed 03/25/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

______________________________
                                     :
   Denise Price, et. al.            :
                                    :
           Plaintiffs               :
                                    :
v.                                  : CA # : 19-cv-01272- RBW
                                    :
   Officer Michael Pearson, et. al. :
                                    :
______________________________:

   MOTION TO RECONSIDER PURSUANT TO FRCP # 59 & 60 TO
PRESERVE PLAINTIFFS’ COUNTS WHICH HAVE ONE YEAR STATUTE
                      OF LIMITATIONS

      This Motion for Reconsideration is filed pursuant to Rules 59 & 60 to

alter and/or amend this Court’s February 28, 2020 decision to Dismiss

Plaintiffs’ Claims, such that the Court alter its decision to dismiss and

instead grant Plaintiffs leave to Amend their original complaint or such

other relief which accomplishes the same. The critical issue which this

Motion To Reconsider addresses is Plaintiffs plan to preserve the rights to

proceed with their counts which have a statute of limitations of one year

under Case number 19-1272 which has been filed anew as Case number

20-00614. It is essential that Plaintiffs preserve their rights to proceed with

the counts which have a one year Statute of Limitations which include State

Law Claims of Assault, Battery, Intentional Infliction of Emotional Distress,
       Case 1:19-cv-01272-RBW Document 22 Filed 03/25/20 Page 2 of 3




and as well as those Federal Claims sounding in one year torts limitations

such as Unreasonable Seizure by Excessive Force and various aspects of

Plaintiff’s Monell claims which assert patterns and practices of intentional

torts consistent with Assault, Battery and Excessive Force. Dismissing

these claims that have one year of statute limitations counts unreasonably

threatens Plaintiffs rights to important claims and eviscerates their day in

Court on essential elements of their claim notwithstanding this court’s

avowed language to preserve them by permission to refile.

      In support thereof, Plaintiffs are filing this Motion and their

Memorandum of Points and Authorities relevant hereto.

Submitted by:



________________/s/___________________

David L. Shurtz, Esq.
Counsel for Plaintiffs
1200 N. Nash Street, # 835
Arlington, VA 22209
(202) 617-9141
       Case 1:19-cv-01272-RBW Document 22 Filed 03/25/20 Page 3 of 3




                       CERTIFICATE OF SERVICE



     I, hereby certify, that a copy of the foregoing Motion and
Memorandum were sent by this Court’s electronically filed process
approved by this court to all counsel listed on this case on March 25, 2020.




          __________________/s/________________________
                   David L. Shurtz, Counsel for Plaintiffs
